This proceeding was begun and was prosecuted by the plaintiff before the North Carolina Industrial Commission for compensation under the provisions of the North Carolina Workmen's Compensation Act. Chapter 120, Public Laws of 1929. Chapter 133(a), Code of N.C. 1931.
From an award made by the Industrial Commission to the plaintiff, the defendants appealed to the Superior Court of Wake County. The judge reversed the award, and dismissed the proceeding. The plaintiff appealed to the Supreme Court.
On 1 August, 1932, the plaintiff was at work on a school building owned by the Raleigh Township School Committee. He had been assigned to said work by the Wake County Welfare Department, and was receiving from the North Carolina Emergency Relief Administration the sum of $2.25 per week, as relief. While at work, plaintiff suffered an injury by an accident which arose out of and in the course of his work.
The plaintiff was not an employee of the defendants or of either of them at the time of his injury, within the meaning of that word as used in the North Carolina Workmen's Compensation Act. See Jackson v. ReliefAdministration, ante, 274. There is no error in the judgment of the Superior Court, reversing the award of the Industrial Commission, and dismissing the proceeding. The judgment is
Affirmed.